Exhibit 10.1
2005 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
OF
NOBLE ENERGY, INC.
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT, made and entered into as of                     , by and
between NOBLE ENERGY, INC., a Delaware corporation (the “Company”), and
                                         (“Director”),
WITNESSETH THAT:
     WHEREAS, the 2005 Stock Plan for Non-Employee Directors of Noble Energy,
Inc. (the “Plan”) as adopted by the Board of Directors of the Company and
approved by the stockholders of the Company to be effective as of April 26, 2005
(said Plan, as in effect from time to time, the “Plan”), provides for the grant
of restricted shares of the Company’s common stock, par value $3.33-1/3 per
share (“Common Stock”), to the Company’s Non-Employee Directors (as defined in
the Plan) upon the terms and conditions specified under the Plan; and
     WHEREAS, Director is a Non-Employee Director of the Company who has been
granted an award of restricted shares of Common Stock pursuant to the Plan;
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows with respect to such award:
     1. Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
awards to Director, and Director hereby accepts, a restricted stock award (the
“Award”) of                     shares of Common Stock (the “Restricted
Shares”). The Award is made effective as of                      (the “Effective
Date”). The Restricted Shares shall be issued in book-entry or stock certificate
form in the name of Director as of the Effective Date and delivered to Director
on the Effective Date or as soon thereafter as practicable. Director shall take
all such action as may be requested by the Company to cause the Restricted
Shares to be deposited with the Company, together with any executed stock powers
and/or any other instruments of transfer reasonably requested by the Company, to
be held by the Company in escrow for Director’s benefit until such time as the
Restricted Shares are either forfeited by Director to the Company or the
restrictions thereon terminate as set forth in this Agreement.
     2. Vesting and Forfeiture.
     (a) The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end on
                    .

 



--------------------------------------------------------------------------------



 



     (b) During the Restricted Period, the Restricted Shares shall be subject to
being forfeited by Director to the Company as provided in this Agreement, and
Director may not sell, assign, transfer, discount, exchange, pledge or otherwise
encumber or dispose of any of the Restricted Shares.
     (c) If Director remains a director of the Company throughout the Restricted
Period, the restrictions applicable hereunder to the Restricted Shares shall
terminate, and as soon as practicable after the end of the Restricted Period the
Restricted Shares, together with any dividends or other distributions with
respect to such shares then being held by the Company pursuant to the provisions
of this Agreement, shall be delivered to Director free of such restrictions.
     (d) If Director ceases to be a director of the Company on account of
Director’s (i) fraud or intentional misrepresentation, or (ii) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
Affiliate (as defined in the Plan), then the Restricted Shares shall be
forfeited by Director to the Company, and shall be transferred to the Company by
Director.
     (e) If Director dies or becomes disabled (within the meaning of section
22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined by the
Board of Directors of the Company in its discretion) while a director of the
Company, or retires as a regular director of the Company because of age in
accordance with the mandatory retirement provisions of Article III of the
By-laws of the Company, all restrictions applicable to the Restricted Shares
shall terminate, and as soon as practicable thereafter the Restricted Shares,
together with any dividends or other distributions with respect to such shares
then being held by the Company pursuant to the provisions of this Agreement,
shall be delivered to Director (or in the event of Director’s death, to
Director’s estate) free of such restrictions.
     (f) If a Change in Control (as defined in Section 2(g) hereof) occurs
during the Restricted Period and while Director is a director of the Company,
the restrictions applicable hereunder to the Restricted Shares shall terminate
and the Restricted Shares (and/or any successor securities or other property
attributable to the Restricted Shares that may result from the Change in
Control), together with any dividends or other distributions with respect to
such shares then being held by the Company pursuant to the provisions of this
Agreement, shall be delivered to Director free of such restrictions.
     (g) For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if:
     (1) individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least fifty-one percent (51%) of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders

- 2 -



--------------------------------------------------------------------------------



 



was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board;
     (2) the stockholders of the Company shall approve a reorganization, merger
or consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;
     (3) the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or
     (4) any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either
(i) the then outstanding shares of Common Stock, or (ii) the Voting Securities
of the Company, in either such case other than solely as a result of
acquisitions of such securities directly from the Company. Without limiting the
foregoing, a person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise has or shares the power to
vote, or to direct the voting of, or to dispose, or to direct the disposition
of, Common Stock or other Voting Securities of the Company shall be deemed the
beneficial owner of such Common Stock or Voting Securities.
     Notwithstanding the foregoing, a “Change in Control” of the Company shall
not be deemed to have occurred for purposes of subparagraph (4) of this Section
2(g) solely as the result of an acquisition of securities by the Company which,
by reducing the number of shares of Common Stock or other Voting Securities of
the Company outstanding, increases (i) the proportionate number of shares of
Common Stock beneficially owned by any person to twenty-five percent (25%) or
more of the shares of Common Stock then outstanding or (ii) the proportionate
voting power represented by the Voting Securities of the Company beneficially
owned by any person to twenty-five percent (25%) or more of the combined voting
power of all then outstanding Voting Securities; provided, however, that if any
person referred to in clause (i) or (ii) of this sentence shall thereafter
become the beneficial owner of any additional shares of

- 3 -



--------------------------------------------------------------------------------



 



Common Stock or other Voting Securities of the Company (other than a result of a
stock split, stock dividend or similar transaction), then a Change in Control of
the Company shall be deemed to have occurred for purposes subparagraph (4) of
this Section 2(g).
     3. Rights as Shareholder. Subject to the provisions of this Agreement, upon
the issuance of the Restricted Shares to Director, Director shall become the
owner thereof for all purposes and shall have all rights as a stockholder,
including voting rights and the right to receive dividends and distributions,
with respect to the Restricted Shares. If the Company shall pay or declare a
dividend or make a distribution of any kind, whether due to a reorganization,
recapitalization or otherwise, with respect to the shares of Company common
stock constituting the Restricted Shares, then the Company shall pay or make
such dividend or other distribution with respect to the Restricted Shares;
provided, however, that the cash, stock or other securities and other property
constituting such dividend or other distribution shall be held by the Company
subject to the restrictions applicable hereunder to the Restricted Shares until
the Restricted Shares are either forfeited by Director and transferred to the
Company or the restrictions thereon terminate as set forth in this Agreement. If
the Restricted Shares with respect to which such dividend or distribution was
paid or made are forfeited by Director pursuant to the provisions hereof, then
Director shall not be entitled to receive such dividend or distribution and such
dividend or distribution shall be forfeited and transferred to the Company. If
the restrictions applicable to the Restricted Shares with respect to which such
dividend or distribution was paid or made terminate in accordance with the
provisions of this Agreement, then Director shall be entitled to receive such
dividend or distribution with respect to such shares, without interest, and such
dividend or distribution shall be delivered to Director as soon as practicable
(but in no event later than sixty (60) days) after the termination of such
restrictions.
     4. Reclassification of Shares. In case of any consolidation or merger of
another corporation into the Company in which the Company is the surviving
corporation and in which there is a reclassification or change (including the
right to receive cash or other property) of the Restricted Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares), the Board of Directors of the Company may
provide that payment of the Restricted Shares shall take the form of the kind
and amount of shares of stock and other securities (including those of any new
direct or indirect parent of the Company), property, cash or any combination
thereof receivable upon such consolidation or merger.
     5. Legend. Any certificate representing the Restricted Shares shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by applicable law or other agreement, a legend in substantially the
following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
TERMS OF THE 2005 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS OF NOBLE ENERGY, INC.
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR

- 4 -



--------------------------------------------------------------------------------



 



DISPOSED OF IN ANY MANNER, EXCEPT AS SET FORTH IN THE TERMS OF THE AGREEMENT
EMBODYING THE AWARD OF SUCH SHARES DATED
                                        . A COPY OF SUCH AGREEMENT IS ON FILE IN
THE OFFICE OF THE COMPANY.
     6. Assignment. The Company may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Director under this Agreement may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Director other than by will or the laws of descent and
distribution.
     7.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of (i) the Company and its successors and assigns, and (ii) Director,
and Director’s heirs, devisees, executors, administrators and personal
representatives.
     8. Amendment. This Agreement may be amended or terminated at any time by an
instrument in writing to such effect executed by both parties.
     9. Notices. All notices required or permitted to be given or made under
this Agreement shall be in writing and shall be deemed to have been duly given
or made if (i) delivered personally, (ii) transmitted by first class registered
or certified United States mail, postage prepaid, return receipt requested,
(iii) sent by prepaid overnight courier service, or (iv) sent by telecopy or
facsimile transmission, answer back requested, to the person who is to receive
it at the address that such person has theretofore specified by written notice
delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. The Company or Director may change, at any time and from time to time,
by written notice to the other, the address that the Company or Director had
theretofore specified for receiving notices. Until such address is changed in
accordance herewith, notices under this Agreement shall be delivered or sent
(i) to Director at Director’s address as set forth in the records of the
Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention: Lee Robison”.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its principles
of conflict of laws.
     11. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision shall be deemed to be so limited and shall
be enforceable by limitation thereof, then the provision shall be so limited and
shall be enforceable to the maximum extent permitted by applicable law.

- 5 -



--------------------------------------------------------------------------------



 



     12. Further Assurances. The parties agree to execute such additional
instruments and to take all such further action as may be reasonably necessary
to carry out the intent and purposes of this Agreement.
     13. Entire Agreement. This Agreement and Plan set forth the entire
agreement between the parties with respect to the subject matter hereof, and
supersede all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter hereof.
     14. Subject to Plan. The Award, the Restricted Shares and this Agreement
are subject to all of the terms and conditions of the Plan as amended from time
to time. In the event of any conflict between the terms and conditions of the
Plan and those set forth in this Agreement, the terms and conditions of the Plan
shall control.
     15. Counterparts. This Agreement may be executed by the parties hereto in
any number of counterparts, each of which shall be deemed an original, and all
of which shall constitute one and the same agreement.
     16. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
     17. References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.
[SIGNATURE PAGE TO FOLLOW]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Director have executed this Agreement
as of the date first written above.

                  NOBLE ENERGY, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                DIRECTOR    
 
                          Director Signature    
 
                          Director Printed Name    

- 7 -



--------------------------------------------------------------------------------



 



STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain 2005 Stock Plan for
Non-Employee Directors of Noble Energy, Inc. Restricted Stock Agreement dated as
of                                          (the “Agreement”), the undersigned
Director hereby sells, assigns and transfers unto
                                        ,                     shares of the
Common Stock, $3.33 1/3 par value per share, of Noble Energy, Inc., a Delaware
corporation (the “Company”), standing in the undersigned’s name on the books of
the Company, and does hereby irrevocably constitute and appoint the Secretary of
the Company as the undersigned’s attorney-in-fact, with full power of
substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.

                     
Dated:
                   
 
 
 
               
 
                   
 
          DIRECTOR:        
 
                                     
 
          Name Printed:        
 
                   

- 8 -